By LIPSCOMB, Chief Justice.
From the material facts in this case, it is very clear that at most, it was only an executory undertaking on the part of Miller, to relinquish his judgment at law, and not supported by any consideration whatever. The complainant was not injured or placed in a worse condition, by the promises made by Miller, the plaintiff in the judgment at law. Pie had not undertaken to desist from the prosecution of his writ of error. If this had been the case, and he had shewn that he had been beguiled by the promises of the plaintiff at law, and had foregone an advantage, a case would have *283been made out for relief in equity; but in this he has failed, and the bill was very properly dismissed. The decree must therefore' be affirmed, at the costs of the complainant.
Decree affirmed.
Judge White, not sitting.